Citation Nr: 1225075	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable initial rating for gallbladder dysfunction with periodic vomiting. 

2.  Entitlement to a compensable initial rating for an aortic aneurysm.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for a right rib disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's January 2009 notice of disagreement also initiated an appeal with respect to the denial of a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD was granted in an August 2009 rating decision.  The award of service connection constitutes a complete grant of the benefits sought on appeal, and the claim for service connection for PTSD is not before the Board. 


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's gallbladder dysfunction has manifested symptoms that most nearly approximate moderate with periodic vomiting, right upper quadrant pain, and 10 percent emptying of the gallbladder.

2.  Throughout the claim period, the Veteran's aortic aneurysm has measured 4 centimeters (cm) in diameter and has not precluded exertion. 

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has chronic disability of the bilateral wrists.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a chronic disability of the right rib.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for gallbladder dysfunction with periodic vomiting have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7314-7318 (2011). 

2.   The criteria for a compensable initial rating for an aortic aneurysm have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7110. 

3.  A bilateral wrist disability was not incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A right rib disability was not incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duties to notify to assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for increased ratings, the veteran appealed the initial rating assignments following the grants of service connection.  Because the December 2008 rating decision granted the Veteran's claims of entitlement to service connection for the disabilities at issue, such claims are now substantiated.  His filing of a notice of disagreement as to the December 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The August 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations in response to his claims in August 2008 and February 2010.

The Veteran was also scheduled for VA examinations in February 2012 to determine the current severity of his gallbladder and aortic aneurysm disabilities.  The Veteran failed to report for these VA examinations and has not provided any bases for his failure to appear.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

The Veteran's current claims for increased ratings were initiated by disagreement with the initial ratings assigned following the grant of an original claim for service connection.  They are therefore considered original compensation claims rather than claims for an increase.  See Turk v. Peake, 21 Vet. App. 565, 569-570 (2008).  Under such circumstances, that part 38 C.F.R. § 3.655(b) pertaining to original compensation claims applies, and requires that the claim be rated based on the evidence of record.  As a result, VA may not summarily dismiss the Veteran's claims for higher initial ratings based on his failure to appear for VA examinations in February 2012.  Id, 569-570.  Rather, 38 C.F.R. § 3.655 requires that the Board must decide the claim based on the evidence of record.  Id.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Rating Claims

Service connection for the Veteran's gallbladder dysfunction and aortic aneurysm was granted in the December 2008 rating decision on appeal.  The Veteran's disabilities were both assigned noncompensable initial evaluations effective August 9, 2008.  The Veteran contends that increased initial ratings are warranted for both disabilities as they are productive of symptoms that are more severe than those contemplated by the current noncompensable ratings.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Gallbladder Dysfunction with Periodic Vomiting 

The Veteran's gallbladder dysfunction is currently rated as noncompensably disabling under Diagnostic Code 7314 pertaining to chronic cholecystitis.  Under this diagnostic code, a noncompensable evaluation is warranted when the disability is mild.  A 10 percent evaluation is assigned for a moderate disability; gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gallbladder colic, with our without jaundice.  A maximum 30 percent evaluation is warranted when the disability is severe; frequent attacks of gallbladder colic.  38 C.F.R. § 4.114, Diagnostic Code 7314 (2011).  

Ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

After review of the evidence of record, the Board finds that an initial 10 percent rating is warranted for the Veteran's gallbladder dysfunction with periodic vomiting.  Service and post-service treatment records document complaints of vomiting and right upper quadrant pain associated with gallbladder disease, and objective testing has demonstrated the presence of definite gallbladder dyspepsia such as that contemplated by a moderate disability under Diagnostic Code 7314.  

Service records show that the Veteran was initially evaluated in November 2007 for complaints of persistent vomiting after meals since July of that year.  He was provided a gastroenterology consultation in December 2007, and gallbladder disease was suspected.  A gallbladder ultrasound was normal, but a January 2008 hepatobiliary iminodiacetic acid (HIDA) scan demonstrated gallbladder dysfunction as the gallbladder only emptied 10 percent after stimulus.  A cholecystectomy was contemplated, but cancelled in April 2008 after the Veteran's aortic aneurysm was identified.  The June 2008 report of medical history notes that the Veteran experienced gallbladder problems from November 2007 to present.  Although the Veteran did not manifest gallbladder colic or jaundice during service, he complained of persistent vomiting and abdominal tenderness, and the January 2008 HIDA scan confirmed the presence of gallbladder dysfunction.  

The post-service medical records also document similar complaints of vomiting, right upper quadrant pain, and gallbladder disease.  Upon VA examinations in August 2008 and February 2010, the Veteran reported experiencing frequent vomiting.  Physical examinations were normal, but both VA examiners diagnosed gallbladder dysfunction.  Despite the absence of gallbladder colic, the Board finds that the Veteran's gallbladder dysfunction most nearly approximates a moderate disability and a 10 percent initial evaluation is warranted.

The Board finds that a rating in excess of 10 percent is not demonstrated by the evidence.  The Veteran's symptoms of gallbladder dysfunction have been limited to vomiting and right upper quadrant tenderness.  There are no findings of frequent attacks or gallbladder colic, and in January 2009 the Veteran's primary care physician at the St. Louis VA Medical Center (VAMC) found that surgery was not necessary and the disability was characterized as asymptomatic.  The Veteran also reported in January 2011 to the VAMC that his vomiting had improved.  Therefore, the disability does not most nearly approximate severe and a maximum 30 percent evaluation is not warranted at anytime during the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran's gallbladder has not been removed and there is no evidence of a gallbladder injury.  Thus, Diagnostic Codes 7317 and 7318 are not for consideration.  With respect to chronic cholelithiasis and cholangitis, these disabilities are also rated under Diagnostic Code 7314.  See 38 C.F.R. § 4.114, Diagnostic Codes 7315, 7316.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of a rating in excess of the 10 percent initial schedular evaluation granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
Aortic Aneurysm

The Veteran's aortic aneurysm is currently rated as noncompensably disabling under Diagnostic Code 7110.  Under this diagnostic code, a 60 percent rating is warranted for an aneurysm that precludes exertion.  The maximum schedular rating of 100 percent is warranted for an aneurysm that is 5 cm or larger in diameter; or if symptomatic; or for an indefinite period from the date of hospital admission for surgical correction, including any type of graft insertion.  Also provided is the evaluation of residuals of surgical correction according to organ systems affected.  A supplemental note to this diagnostic code provides that a 100 percent rating shall be assigned as of the date of admission for surgical correction and that the appropriate disability rating shall be determined by mandatory VA examination six months following discharge from the hospital.  38 C.F.R. § 4.104, Diagnostic Code 7110 (2011).

Although Diagnostic Code 7110 does not provide for a zero percent rating, a noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence establishes that the Veteran's disability most nearly approximates the current noncompensable evaluation.  An aortic aneurysm was first diagnosed in May 2008 during active duty service when the Veteran was referred for an evaluation of a heart murmur.  A May 2008 MRI confirmed the presence of a 45 millimeter (mm) in diameter aortic aneurysm, and the Veteran's cardiologist verified the diagnosis.  Although the Veteran reported a history of dyspnea on exertion, in a June 2008 letter the cardiologist determined that the Veteran's condition was medically stable and did not require surgical correction.  

The weight of the evidence also does not establish that the Veteran's aortic aneurysm precludes exertion as contemplated by an increased 60 percent evaluation under Diagnostic Code 7110.  Upon VA examination in August 2008, the Veteran reported that his cardiologist had advised him to limit strenuous activity, but the VA examiner found that the Veteran had no particular limitations to activity or exercise capacity based on results of a cardiac stress test.  The Veteran also stated that he was able to climb stairs, hills, and lift and carry objects.  Similarly, treatment records show that exertion was not precluded due to the service-connected aortic aneurysm.  An August 2009 stress test at the St. Louis VAMC was normal and the Veteran's VA cardiologist strongly recommended that the Veteran engage in regular moderate exercise.  A December 2008 VA cardiology note indicated that the Veteran reported that he performed jiu-jitsu and kick-boxing five times a week.  While he was advised in December 2008 not to perform any unusual strenuous activity, this was in response to his request for approval to begin cage wrestling.  At the most recent VA examination in February 2010, the Veteran complained of increasing episodes of shortness of breath with exertion, but the VA examiner noted good functional capacity with a recent stress test.  The Board notes that the Veteran is competent to report symptoms such as shortness of breath upon exertion, but finds that the objective medical evidence (including the VA cardiologist's December 2008 recommendation that the Veteran regularly exercise) outweigh his lay reports regarding exertion.  

The Board also notes that the Veteran has not undergone any surgical correction of his aortic aneurysm, and a January 2009 chest CT performed at the VAMC confirmed that the aneurysm measured only 4 cm.  A total schedular rating is therefore clearly not warranted at anytime during the claims period. 

As the Veteran's disability has not most nearly approximated the criteria associated with a compensable evaluation under Diagnostic Code 7110, a noncompensable rating is appropriate.  See 38 C.F.R. § 4.31.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a compensable evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's gallbladder dysfunction is manifested by symptoms such as periodic vomiting and right upper quadrant pain.  His aortic aneurysm is manifested by a 4 cm dilation that does not impact physical capabilities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected gallbladder dysfunction and an aortic aneurysm.  He is not in receipt of Social Security disability benefits and there is no medical evidence that the Veteran's disabilities have interfered with his ability to secure or maintain employment.  The Board notes that the Veteran filed a formal claim for TDIU in November 2009 and was denied in an August 2011 rating decision.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected gallbladder condition and aortic aneurysm.


Service Connection Claims

The Veteran contends that service connection is warranted for disabilities of the wrists and right rib as they were injured during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence of record establishes that the Veteran does not have current chronic disabilities of the bilateral wrists or right rib.  Service treatment records are negative for complaints or treatment specifically related to the wrists or ribs.  Although the Veteran reported having sharp pain in the right flank under his ribs in March 2008, this right upper quadrant pain was associated with his service-connected gallbladder dysfunction and there are no finding or reports that it was indicative of a separate rib injury.  The Veteran also specifically denied experiencing painful wrists or chest pain on a June 2008 report of medical history conducted only two months before his separation from active duty.  

The post-service record is also devoid of any objective evidence of wrist or rib disabilities; upon VA orthopedic examination in August 2008, no wrist pathology was observed and X-rays of the wrists were negative.  The VA examiner concluded that the Veteran did not have a chronic wrist condition.  There were also no findings pertaining to the ribs, and the Veteran did not report any pain or in-service injuries of the right ribs at the VA examination.  Additionally, clinical records from the St. Louis VAMC do not document any treatment or complaints related to the Veteran's wrist or ribs.

The Veteran has reported that he injured his wrists and rib during active duty and has continued to experience symptoms of these injuries.  During the August 2008 VA orthopedic examination he stated that he first experienced pain in his wrists while firing M16 rifles during drills in the military and continues to experience weakness of the joints.  In the January 2009 notice of disagreement, the Veteran also stated that he injured a rib during basic training which was still painful and tender at times.  

Lay statements, such as those provided by the Veteran, are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Id at 1377.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of bilateral wrist or rib disabilities.  He is competent to identify and explain the symptoms that he observes and experiences, but the claimed disabilities require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The complaints of pain, tenderness, and weakness reported by the Veteran are general and vague, and could be attributed to numerous disabilities that affect multiple systems of the body (i.e. orthopedic, neurologic, cardiac, etc.) and require specialized medical training and expertise to properly identify them.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In addition, the Veteran has not reported any contemporaneous medical diagnoses of the conditions and his claims are not supported by a diagnosis by a medical professional.  Furthermore, with respect to the claimed rib condition, the Veteran has only reported the presence of nonspecific pain in the general right rib area.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the lay statements of the Veteran that he experiences weakness and pain in his wrists and right rib.  While these statements are credible, they are not competent to establish the presence of a current disability.  Additionally, the lay statements are outweighed by the competent medical evidence, including the findings of the August 2008 VA orthopedic examiner.  

Thus, the evidence is against a finding of any current wrist or right rib disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.

	

ORDER

Entitlement to a 10 percent initial rating for gallbladder dysfunction with periodic vomiting is granted.

Entitlement to a compensable initial rating for an aortic aneurysm is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a right rib disability is denied. 



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


